DIANE H. MURRAY, Plaintiff Below, Appellant,
v.
AMERICAN SUZUKI MOTOR CORPORATION, Defendant Below, Appellee.
No. 95, 2010.
Supreme Court of Delaware.
Submitted: February 19, 2010.
Decided: February 22, 2010.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 22nd day of February 2010, it appears to the Court that:
(1) The plaintiff/appellant, Diane H. Murray ("Murray"), has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to certify an interlocutory appeal from the Superior Court's January 25, 2010 order that dismissed as untimely Murray's breach of warranty claim brought pursuant to the federal Magnuson-Moss Warranty Improvement Act and the portion of Murray's Delaware Consumer Fraud Act claim that alleged failure to comply with warranties. By order dated February 17, 2010, the Superior Court denied Murray's application for certification of the interlocutory appeal.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances. We have examined the Superior Court's January 25, 2010 order according to the criteria set forth in Rule 42 and have concluded that exceptional circumstances as would merit review of the order do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.